Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an anode line extended from the second side of the first electrode of each of the plurality of subpixels and at least partially overlapped with a circuit area of an adjacent subpixel of a same color”; and the claimed “a circuit area”;  and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: the claimed “a circuit area” is not clearly defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “an anode line extended from the second side of the first electrode of each of the plurality of subpixels and at least partially overlapped with a circuit area of an adjacent subpixel of a same color “, renders the claim ambiguous.  As the drawings indicate the anode lines do not appear to overlap a circuit area (see plan view figures) nor do they appear to do so to a subpixel of the same color. Clarification is required. 
Regarding claim 9, the recitation of “the anode line is spaced apart from and electrically separated from the first electrode of the adjacent subpixel of a same color“, renders the claim ambiguous. The drawings to  not clearly indicate how the anode line is spaced apart from the first electrode of the adjacent subpixel of a same color. Clarification is required. 
Regarding claims 2-8 and 10-16, each claim is rejected under 35 USC 112 by default. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (1) (US 2017.0053971) in view of Zhang (US 2022.0093702).
Regarding claim 1, Sato (1) disclose:
A transparent display device comprising: a plurality of first signal lines extended in a first direction and spaced apart from each other; a plurality of second signal lines extended in a second direction and spaced apart from each other, the second direction being transverse to the first direction; a transmissive area provided between two adjacent first signal lines and between two adjacent second signal lines; a pixel including a plurality of subpixels disposed adjacent to an overlapping area where the first signal line and the second signal line cross each other; a first electrode provided in each of the plurality of subpixels, which are disposed to be adjacent to the transmissive area, the first electrode including a first side and a second side, the first side having a first inclination with respect to the first signal line and the second side having a second inclination with respect to the second signal line; a circuit area coupled with the first electrode through a contact hole disposed to be adjacent to the first side of the first electrode (see Fig. 1-7; [0041, 0046]; transparent display device; first signal line GL in first direction; second signal lines DL in second direction transverse to first; transmissive area TP between first and second lines; Pixel PX with sub-pixels IR, IG, IB, IW adjacent to first and second signal line crossings; first electrode PE for each subpixel with first and second sides, having inclination with respect to first and second signal lines; circuit area (e.g., transmitters, capacitors, lighting element), where PE is connected through contact hole CH). 
Sato (1) is not explicit as to, but Zhang disclose:
an anode line extended from the second side of the first electrode of each of the plurality of subpixels and at least partially overlapped with a circuit area of an adjacent subpixel of a same color (see Fig. 1,3; [0025]; anode line (black) at side of subpixel (where circuit area is considered area between data/scan lines for each pixel; connecting to same pixel color, thus overlapping the circuit area))
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Zhang to Sato (1) to predictably provide a reduction of total number of signal lines required in order to adequately drive the pixels of the display.
Regarding claim 2, the rejection of claim 1 is incorporated herein. Sato (1) further disclose:
wherein the circuit area includes: a driving transistor supplying a power source to the first electrode of each of the plurality of subpixels and including an active layer, a gate electrode, a source electrode, and a drain electrode; and a capacitor coupled with the driving transistor of each of the plurality of subpixels, including a first capacitor electrode and a second capacitor electrode, and wherein the second capacitor electrode of the capacitor is extended from either the source electrode or the drain electrode of the driving transistor (see Fig. 5; [0044]; derive transistor TFT2; capacitor CS, coupled to TFT2 at source or drain; see also Fig. 3 of Zhang). 
Regarding claim 3, the rejection of claim 2 is incorporated herein. Sato (1) further disclose:
each of the driving transistor and the capacitor does not overlap each of the first signal line and the second signal line (see Fig. 3, 5). 
Regarding claim 4, the rejection of claim 2 is incorporated herein. Sato (1) further disclose:
the driving transistor is disposed to be closer to the overlapping area than the capacitor (see Fig. 3).
Regarding claim 5, the rejection of claim 2 is incorporated herein. Sato (1) further disclose:
the capacitor has one side provided in parallel with the first side or the second side of the first electrode (see Fig. 3, 5; CS in parallel with PE).
Regarding claim 6, the rejection of claim 2 is incorporated herein. Sato (1) further disclose:
the first electrode is coupled to the second capacitor electrode of the capacitor through a contact hole disposed to be adjacent to the first side (see Fig. 3; [0046]; CH).
Regarding claim 10, the rejection of claim 1 is incorporated herein. Sato (1) as modified by Zhang further disclose:
the plurality of subpixels include first subpixels overlapped with at least a portion of the first signal line and second subpixels overlapped with at least a portion of the second signal line (see Sato (1); Fig. 2, 3)
wherein the anode line includes a first anode line extended from a first electrode of each of the plurality of first subpixels and at least partially overlapped with a circuit area of a first subpixel adjacent thereto, and a second anode line extended from a first electrode of each of the plurality of second subpixels and at least partially overlapped with a circuit area of a second subpixel adjacent thereto (see Zhang Fig. 3).
Regarding claim 11, the rejection of claim 10 is incorporated herein. Zhang further disclose:
the first anode line is disposed between first subpixels provided in each of two pixels adjacent to each other in the second direction, and wherein the second anode line is disposed between second subpixels provided in each of two pixels adjacent to each other in the first direction (see Fig. 3; where first/second anode connects subpixels 10 or subpixels 10b adjacent in first and second directions, respectively)
Regarding claim 12, the rejection of claim 10 is incorporated herein. Zhang further disclose:
the first anode line is disposed between first subpixels provided in each of two pixels adjacent to each other in the second direction, and wherein the second anode line is disposed between second subpixels provided in each of two pixels adjacent to each other in the second direction (see Fig. 3; where first/second anode connects subpixels 10a or subpixels 10b adjacent in second directions).

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (1) in view of Zhang and in further view of Uchida (US 2014.0028937).
Regarding claim 13, the rejection of claim 1 is incorporated herein. Sato (1) and Zhang are not explicit as to, but Uchida disclose:
the first electrode includes a first divided electrode and a second divided electrode, and further includes a connection electrode for coupling the first divided electrode with the second divided electrode in a straight line (see Fig. 25; divided electrode 59B with connection electrode 73 in straight line).
 Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Uchida to that of Sato (1) in view of Zhang to predictably allow for varying brightness levels ([0028]).
Regarding claim 14, the rejection of claim 13 is incorporated herein. Sato (1) as modified by Uchida further disclose:
a boundary between the connection electrode and the transmissive area forms a straight line with a boundary between the 58first divided electrode and the transmissive area and a boundary between the second divided electrode and the transmissive area (see Sato (1), Fig. 2, 3 and Uchida Fig. 25; where a straight line can be drawn between two points).

Claim(s) 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (2) (US 2016.0315133) in view of Sato (1).
Regarding claim 17, Sato (2) disclose:
A transparent display device comprising: a first signal line extended in a first direction; a second signal line extended in a second direction transverse to the first direction; a transmissive area provided adjacent to an overlapping location of the first signal line and the second signal line; a pixel including a plurality of subpixels; a first electrode provided in each of the plurality of subpixels; and an anode line on a same layer as the first electrode, the anode line including a welding point (see Fig. 1, 3, 19; [0043, 0047, 0051]; transparent display device 100; first signal line 140, second signal line 142; overlapping each other; transmissive area 148 adjacent thereto; pixel with sub pixels R, G, B, W; first electrode 152; anode 126; in same layer as 152 with welding point (e.g., contact hole)
Sato (2) is not explicit as to, but Sato (1) disclose:
a pixel including a plurality of subpixels disposed to overlap either the first signal line or the second signal line (see Fig. 2; [0036]; pixel PX with sub pixels 1R, 1B, 1G, 1W overlapping ate least the first or second signal lines). 
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Sato (1) to that of Sato (2) to overlap the pixels with the signal lines, to predictably increase the transmissive area of the display.
Regarding claim 18, the rejection of claim 17 is incorporated herein. Sato (2) disclose:
each subpixel of the plurality of subpixels have a side facing the transmissive area, each side of the subpixel facing a same transmissive area having a same curvature (see Fig. 19). 
Regarding claim 19, the rejection of claim 17 is incorporated herein. Sato (2) disclose:
the transmissive area facing the side of each subpixel have a corresponding curvature according to the curvature of the side of each subpixel (see Fig. 19). 
Regarding claim 20, the rejection of claim 18 is incorporated herein. Sato (1) disclose:
each subpixel at least two subpixels of a same color overlaps only with either the first signal line or the second signal line (see Fig. 2). 
Regarding claim 21, the rejection of claim 19 is incorporated herein. Sato (2) disclose:
at least one of the first to fourth anode lines is disposed to be adjacent to each of the plurality of sides of the pixel (see Fig. 3, 19; where 148 is adjacent to 146). 
Regarding claim 22, the rejection of claim 18 is incorporated herein. Sato (2) disclose:
the anode line and the first electrode is spaced apart from each other and the welding point includes a downward protruding shape configured to electrically couple to an electrode of a capacitor coupled to a driving transistor of a subpixel when a welding process is applied (see Fig. 3, 19; [0085]; capacitor electrodes coupled to drive transistor). 
Regarding claim 23, the rejection of claim 19 is incorporated herein. Sato (2) disclose:
each subpixel emitting different colors is symmetrically arranged with each other with respect to the overlapping location of the first signal line and the second signal line (see Fig. 19). 
Regarding claim 24, the rejection of claim 17 is incorporated herein. Sato (2) disclose:
the anode line and the first electrode is formed at a same time based on a same process (see [0055]). 


Allowable Subject Matter
Claims 7-8 and 15-16 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/             Primary Examiner, Art Unit 2621